Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Demarest, J.), imposed February 7, 1997, on the ground that it is excessive.
Ordered that the sentence is affirmed.
The People concede the defendant’s contention that his waiver of the right to appeal was not knowing, voluntary, and intelligent (see, People v Rose, 236 AD2d 637; People v Rolon, 220 AD2d 543).
The defendant’s contention that the sentence was excessive is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.